                 Case 19-50197-KG       Doc 4    Filed 05/15/19     Page 1 of 13



                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
__________________________________________
In re:                                     :   Chapter 7
                                           :
HERITAGE HOME GROUP, LLC, et al.,          :   Case No. 18-11736-KG
                                           :
            Debtors.                       :   Jointly Administered
__________________________________________:
SB360 CAPITAL PARTNERS, LLC,              :
                                           :
                   Plaintiff,              :
                                           :
       v.                                  :   Adv. Pro. No. 19-50197-KG
                                           :
ALFRED T. GIULIANO, TRUSTEE, et al.,      :
                                           :
                   Defendants.             :
__________________________________________:

               ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT

        Defendant PNC Bank, National Association (“Defendant”) answers Plaintiff’s Complaint

as follows.

                                  NATURE OF THE ACTION

        1.      Denied.

        2.      Denied.

                                JURISDICTION AND VENUE

        3.      The allegations contained in Paragraph 3 of the Complaint state a legal conclusion

to which no response is required; to the extent that a response is required, Defendant denies the

allegations.

        4.      The allegations contained in Paragraph 4 of the Complaint state a legal conclusion

to which no response is required; to the extent that a response is required, Defendant denies the

allegations.



                                                1
074658.13082/119747557v.1
                 Case 19-50197-KG       Doc 4    Filed 05/15/19     Page 2 of 13



          5.    The allegations contained in Paragraph 5 of the Complaint state a legal conclusion

to which no response is required; to the extent that a response is required, Defendant denies the

allegations.

          6.    The allegations contained in Paragraph 6 of the Complaint state a legal conclusion

to which no response is required; to the extent that a response is required, Defendant denies the

allegations.

                                            PARTIES

          7.    Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 7 of the Complaint and therefore denies same. By way of

further answer, the allegations are denied as stated because the referenced document is a writing

that speaks for itself.

          8.    Admitted only that Heritage Home Group, LLC is the lead debtor in these chapter

7 cases. The remaining allegations of Paragraph 8 of the Complaint are denied as stated.

          9.    Admitted.

          10.   Denied as stated. By way of further answer, Defendant states that it maintains a

business address at 300 Fifth Avenue, Pittsburgh, Pennsylvania.

                                  FACTUAL BACKGROUND

          11.   Admitted.

          12.   Denied as stated because the referenced document is a writing that speaks for

itself.

          13.   Admitted.

          14.   Admitted only that this Court entered the referenced Final Approval Order. The

remaining allegations in Paragraph 14 of the Complaint are denied as stated.



                                                2
074658.13082/119747557v.1
                 Case 19-50197-KG      Doc 4    Filed 05/15/19    Page 3 of 13



          15.   Denied as stated.

          16.   Denied as stated because the referenced document is a writing that speaks for

itself.

          17.   Denied.

          18.   Denied.

          19.   Denied as stated because the referenced documents are writings that speak for

themselves.

          20.   Denied as stated because the referenced documents are writings that speak for

themselves.

          21.   Denied.

          22.   Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 21 of the Complaint and therefore denies same.

          23.   Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 23 of the Complaint and therefore denies same.

          24.   Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 24 of the Complaint and therefore denies same.

          25.   Denied as stated.

          26.   Denied as stated.

          27.   Denied as stated.

          28.   Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 28 of the Complaint and therefore denies same.

          29.   Denied as stated because the referenced document is a writing that speaks for

itself.



                                               3
074658.13082/119747557v.1
                 Case 19-50197-KG      Doc 4    Filed 05/15/19     Page 4 of 13



        30.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 30 of the Complaint and therefore denies same.

        31.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 31 of the Complaint and therefore denies same.

        32.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 32 of the Complaint and therefore denies same.

        33.     Denied as stated.

        34.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 34 of the Complaint and therefore denies same.

        35.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 35 of the Complaint and therefore denies same.

        36.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 36 of the Complaint and therefore denies same.

        37.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 37 of the Complaint and therefore denies same.

        38.     The allegations contained in Paragraph 38 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations

        39.     The allegations contained in Paragraph 39 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.




                                               4
074658.13082/119747557v.1
                 Case 19-50197-KG       Doc 4     Filed 05/15/19    Page 5 of 13



        40.     The allegations contained in Paragraph 40 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations

        41.     Denied. By way of further answer, Defendant denies any liability to Plaintiff.

        42.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 42 of the Complaint and therefore denies same.

        43.     Denied as stated.

        44.     Denied.

        45.     Denied.

        46.     Denied as stated because the referenced documents are writings that speak for

themselves.

        47.     Denied.

        48.     Denied.

        49.     Denied.

        50.     Denied.

        51.     Denied.

        52.     Denied.

        53.     Denied.

        54.     Denied.

        55.     Denied.

        56.     Admitted only that Defendant sent a Notice of Default to the Debtors. The

remaining allegations are denied.




                                                 5
074658.13082/119747557v.1
                 Case 19-50197-KG      Doc 4    Filed 05/15/19    Page 6 of 13



        57.     Denied as stated because the referenced documents are writings that speak for

themselves.

        58.     Denied as stated because the referenced documents are writings that speak for

themselves.

        59.     Denied as stated because the referenced documents are writings that speak for

themselves.

        60.     Denied as stated because the referenced documents are writings that speak for

themselves.

        61.     Denied.

        62.     Denied as stated because the referenced documents are writings that speak for

themselves.

        63.     Denied as stated because the referenced documents are writings that speak for

themselves.

        64.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 64 of the Complaint and therefore denies same.

        65.     Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 65of the Complaint and therefore denies same.

        66.     Denied as stated because the referenced documents are writings that speak for

themselves.

        67.     Denied as stated because the referenced documents are writings that speak for

themselves.

        68.     Admitted.

        69.     Denied.



                                               6
074658.13082/119747557v.1
                 Case 19-50197-KG        Doc 4    Filed 05/15/19     Page 7 of 13



          70.   Denied as stated because the referenced documents are writings that speak for

themselves.

          71.   Denied as stated because the referenced documents are writings that speak for

themselves.

          72.   Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 72 of the Complaint and therefore denies same.

          73.   Denied.

          74.   Denied.

          75.   Denied as stated because the referenced documents are writings that speak for

themselves.

          76.   Denied.

          77.   Denied.

                   First Cause of Action – Breach of Contract Against Debtors

          78.   Defendant incorporates the above responses as if set forth fully herein.

          79.   The allegations contained in Paragraph 79 of the Complaint are not directed to

Defendant; therefore, no response is required. To the extent a response is required, they are

denied.

          80.   The allegations contained in Paragraph 80 of the Complaint are not directed to

Defendant; therefore, no response is required. To the extent a response is required, they are

denied.

          81.   The allegations contained in Paragraph 81 of the Complaint are not directed to

Defendant; therefore, no response is required. To the extent a response is required, they are

denied.



                                                 7
074658.13082/119747557v.1
                   Case 19-50197-KG        Doc 4    Filed 05/15/19     Page 8 of 13



          82.     The allegations contained in Paragraph 82 of the Complaint are not directed to

Defendant; therefore, no response is required. To the extent a response is required, they are

denied.

          83.     The allegations contained in Paragraph 83 of the Complaint are not directed to

Defendant; therefore, no response is required. To the extent a response is required, they are

denied.

          84.     The allegations contained in Paragraph 84 of the Complaint are not directed to

Defendant; therefore, no response is required. To the extent a response is required, they are

denied.

          85.     The allegations contained in Paragraph 85 of the Complaint are not directed to

Defendant; therefore, no response is required. To the extent a response is required, they are

denied.

          86.     The allegations contained in Paragraph 86 of the Complaint are not directed to

Defendant; therefore, no response is required. To the extent a response is required, they are

denied.

                Second Cause of Action – Tortious Interference with Contract (PNC)

          87.     Defendant incorporates the above responses as if set forth fully herein.

          88.     Denied as stated because the referenced document is a writing that speaks for

itself.

          89.     Denied as stated because the referenced documents are writings that speak for

themselves.

          90.     Denied as stated because the referenced documents are writings that speak for

themselves.



                                                   8
074658.13082/119747557v.1
                 Case 19-50197-KG         Doc 4    Filed 05/15/19     Page 9 of 13



          91.    Denied as stated because the referenced documents are writings that speak for

themselves. By way of further answer, Defendant acted in accordance with the terms of the

relevant pre- and post-petition loan documents.

          92.    Denied as stated because the referenced document is a writing that speaks for

itself.

          93.    Denied as stated because the referenced documents are writings that speak for

themselves.

          94.    Denied as stated because the referenced document is a writing that speaks for

itself.

          95.    Denied.

          96.    Denied.

                            Third Cause of Action – Declaratory Judgment

          97.    Defendant incorporates the above responses as if set forth fully herein.

          98.    The allegations contained in Paragraph 98 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

          99.    Denied as stated because the referenced document is a writing that speaks for

itself.

          100.   Denied as stated.

          101.   The allegations contained in Paragraph 101 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.




                                                  9
074658.13082/119747557v.1
                Case 19-50197-KG          Doc 4   Filed 05/15/19     Page 10 of 13



        102.    The allegations contained in Paragraph 102 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

        103.    The allegations contained in Paragraph 103 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

        104.    The allegations contained in Paragraph 104 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

        105.    The allegations contained in Paragraph 105 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

                            Fourth Cause of Action – Declaratory Judgment

        106.    Defendant incorporates the above responses as if set forth fully herein.

        107.    The allegations contained in Paragraph 107 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

        108.    The allegations contained in Paragraph 105 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

        109.    The allegations contained in Paragraph 109 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.



                                                  10
074658.13082/119747557v.1
                Case 19-50197-KG        Doc 4     Filed 05/15/19     Page 11 of 13



        110.    The allegations contained in Paragraph 110 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

        111.    The allegations contained in Paragraph 111 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

                               Fifth Cause of Action – Conversion

        112.    Defendant incorporates the above responses as if set forth fully herein.

        113.    The allegations contained in Paragraph 113 of the Complaint state a legal

conclusion to which no response is required; to the extent that a response is required, Defendant

denies the allegations.

        114.    Denied.

        115.    Denied.

    DEFENDANT’S AFFIRMATIVE DEFENSES AND RESERVATION OF RIGHTS

        Defendant reserves the right to assert all applicable defenses to the claims asserted in the

Complaint.     As Defendant has not yet obtained discovery from Plaintiff or third parties,

Defendant reserves the right to amend or otherwise supplement this Answer, including the

defenses set forth herein, as may be appropriate.         Without limiting the generality of the

foregoing, and without regard as to whether the defenses set forth below are affirmative defenses

within the meaning of Fed. R. Civ. P. 8(c) and Fed. R. Bankr. P. 7008, and without conceding

that any such defenses must be set forth in this Answer, Defendant asserts the following:




                                                 11
074658.13082/119747557v.1
                Case 19-50197-KG           Doc 4    Filed 05/15/19      Page 12 of 13



                                           FIRST DEFENSE

        Plaintiff has failed to state a claim upon which relief can be granted pursuant to Fed. R.

Civ. P. 12(b)(6), made applicable to this adversary proceeding by Fed. R. Bankr. P. 7012,

because Plaintiff contracted with the Debtors, not Defendant.

                                        SECOND DEFENSE

        Defendant acted in accordance with the terms of the relevant pre- and post-petition loan

documents and Orders of this Court approving same.

                                           THIRD DEFENSE

        Any commissions that may be due to Plaintiff were not required to be held in trust or

segregated for the benefit of Plaintiff.

                                        FOURTH DEFENSE

        Any sale proceeds were deposited in Debtors’ bank account and not transferred directly

to Defendant.

                                           FIFTH DEFENSE

        Funds received by Defendant were the result of sweeps authorized by the relevant pre-

and post-petition loan documents and Orders of this Court approving same, which Defendant

relied on in good faith.

                                           SIXTH DEFENSE

        Plaintiff may not surcharge Defendant’s collateral.

                                       SEVENTH DEFENSE

        To the extent Plaintiff has a lien or security interest on any property of the estate, it is

subordinate to the senior liens and security interests of Defendant.




                                                   12
074658.13082/119747557v.1
                Case 19-50197-KG          Doc 4     Filed 05/15/19      Page 13 of 13



                                         EIGHTH DEFENSE

         Plaintiff is not entitled to prejudgment or post-judgment interest or attorneys’ fees and

costs.

                                          NINTH DEFENSE

         Plaintiff is not entitled to fees or commissions for insider sales made to its affiliate that

remain unpaid by such affiliate.

         WHEREFORE, having answered the Complaint fully, Defendant requests the Court enter

judgment in favor of Defendant and against Plaintiff on all counts, and grant Defendant such

other and further relief as may be just and equitable.

Dated: May 15, 2019                                       BLANK ROME LLP

                                                     By: /s/ Stanley B. Tarr
                                                        Stanley B. Tarr (DE No. 5535)
                                                        1201 Market Street, Suite 800
                                                        Wilmington, DE 19801
                                                        Telephone: (302) 425-6400
                                                        Facsimile: (302) 425-6464
                                                        Email: tarr@blankrome.com

                                                            – and –

                                                         John Lucian (admitted pro hac vice)
                                                         One Logan Square
                                                         130 North 18th Street
                                                         Philadelphia, PA 19103-6998
                                                         Telephone: (215) 569-5500
                                                         Facsimile: (215) 569-5555
                                                         Email: lucian@blankrome.com

                                                         Counsel for Defendant
                                                         PNC Bank, National Association




                                                   13
074658.13082/119747557v.1
